DECISION AND JUDGMENT ENTRY
This accelerated appeal comes before the court on appeal from the Lucas County Court of Common Pleas. Appellant asserts the following assignment of error:
  "THE TRIAL COURT ERRED IN DENYING DEFENDANT/APPELLANT AUTO-OWNERS' MOTION FOR SUMMARY JUDGMENT AND IN GRANTING PLAINTIFF/APPELLEE LUDWIN'S MOTION FOR SUMMARY JUDGMENT."
In considering appellant's assignment of error and arguments in support thereof, this court reviewed the record of this cause, the relevant case law and applied this law. After doing so, we conclude that the well-reasoned opinion and judgment entry of the Honorable William J. Skow properly determines and correctly disposes of the issue appellant now raises in this appeal. We therefore adopt the judgment of the trial court as our own. See Appendix A. Appellant's assignment of error is found not well-taken.
The judgment of the Lucas County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Peter M. Handwork, J., Melvin L. Resnick, J., and James R. Sherck, J.,CONCUR.